Chancellor.
On the 5th of May, 1838, Jesse Meek recovered a judgment at law against Josiah Newman for $12,004,65, *337which this bill seeks to enjoin, upon the ground that since the rendition of the judgment he has made payments thereon to the amount of $8903, by means of the shipment of cotton to the order of Meek, and of $3500 by means of a draft on Mansell, White, & Co., which, it is alleged, were by agreement to be credited on the judgment. The only question presented by the case is as to the application of these payments’. The complainant insists that they should be applied to the judgment here enjoined, while the defendant insists they were rightly applied to the payment of a debt due him from W. M. Yates, which he insists Newman had become bound to pay. There is no testimony to show any such agreement or liability, except so far as it appears that Newman had purchased from Yates some property which stood bound to Meek for a debt due from Yates. He was, at most, only collaterally bound for Yates’s debt, and the law would apply any payment made under such circumstances to his own debt, where he was directly bound, even if there had been no agreement to that effect. On the other hand, the written agreement between the parties on the subject of the payments, is proved by the draftsman thereof to have been intended to apply to the judgment against the complainant. The bill of exchange was only to be credited if it was collected. , The testimony is, that it has not been collected. Upon this view of the case, I shall direct a decree perpetually enjoining $8903 of the judgment, that being the-proceeds of the cotton receipts ; and as to the remainder of the judgment, the injunction will be dissolved, unless the defendant elects to retain the bill of exchange ; in that event, the injunction must extend so as to include the amount of the bill. If the defendant does not so elect to take the bill, he must be decreed to deliver it up to the complainant. Let a decree be prepared accordingly.